DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments filed 06/30/2022 have been entered. Claims 1, 2, 4-10, and 13 are currently pending where claims 10 and 13 have been previously withdrawn from consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 8632320 (Palomba hereinafter) in view of US 2009/0317248 (Tanaka hereinafter) as evidenced by US 2015/0260190 (Bergamini hereinafter).
Regarding claim 1, Palomba teaches a multistage pump (Figures 1 and 2) that discloses a common housing (Housing 3); a pump unit arranged in the common housing (Pump unit C1-6 and P1-6); a drive unit arranged in the common housing (Drive unit motor M), the common housing comprising a pump inlet and a pump outlet (Inlets 6A/6F, Outlets 6B/6G), the pump unit comprising a plurality of impellers configured to convey a compressible fluid from the pump inlet to the pump outlet (Impellers C1-6 and P1-6), and a pump shaft (Shaft 7A/7B), on which each impeller of the plurality of impellers is mounted (Figures 1 and 2), each said impeller is a radial or semi-axial impeller (Evident from Figures 1 and 2), the drive unit comprising a drive shaft configured to drive the pump shaft (Drive shaft X1 connected to 7A and 7B), and an electric motor configured to rotate the drive shaft about an axial direction (Motor M); and a coupling configured to couple the drive shaft to the pump shaft (Coupling 9 with 11E), the pump unit configured to convey the fluid being in a dense phase at the pump outlet (Column 10 Line 59 though Column 11 Line 29), and at least two impellers of the plurality of impellers have a different specific speed (The different stages of C and P will have different specific speeds).
Palomba is silent with respect to that the last stage impeller has a lower specific speed than the first stage impeller.
However, Tanaka teaches a multistage centrifugal compressor that discloses a first stage and a last stage with the last stage featuring a lower specific speed (Figures 1 and 5). Tanaka shows the use of the larger impeller in the first stage while having a relatively smaller impeller as the last stage. The evidentiary reference of Bergamini discloses the higher specific speed of a pump as a first or leading stage relative to the remaining stages (¶ 13 and 58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stages of Palomba with the teachings of Tanaka to improve efficiency per Tanaka ¶ 14.
Regarding claim 2, Palomba’s modified teachings are described above in claim 1 where Palomba further discloses that the multistage pump is an injection pump configured to inject the compressible fluid in the dense state into a subterranean region (Palomba is directed to a re-injection application for the super critical fluid).
Regarding claim 4, Palomba’s teachings are described above in claim 1 where Palomba further discloses a balance drum, which is fixedly connected to the pump shaft between the pump unit and the coupling, the balance drum defining a front side facing the pump unit and a back side, a relief passage is disposed between the balance drum and a stationary part configured to be stationary with respect to the common housing, the relief passage extending from the front side to the back side, and a balance line is disposed and configured to recirculate the fluid from the back side to a low pressure side of the multistage pump (bearings 11d and 11a are seen as balancing drums with passages disclosed in Column 10 Lines 16-35).
Regarding claim 6, Palomba’s teachings are described above in claim 1 where Palomba further discloses a center bush fixedly connected to the pump shaft between the first set of impellers and the second set of impellers (11D is broadly seen as the center bush), and a balancing passage is disposed between the center bush and a second stationary part configured to be stationary with respect to the common housing (Fluid passage per Column 10 Lines 16-35).
Regarding claim 7, Palomba’s teachings are described above in claim 1 where Palomba further discloses that the multistage pump is a vertical pump with the pump shaft extending in the direction of gravity, and the drive unit is arranged on top of the pump unit (The pump of Palomba is fully capable of being oriented in a vertical way with the motor M being on the top).
Regarding claim 8, Palomba’s teachings are described above in claim 1 where Palomba further discloses that the multistage pump is to inject a mixture containing at least 20 mol% of carbon dioxide into a subterranean region (Figure 1b with Column 10 Line 59 though Column 11 Line 29).
Regarding claim 9, Palomba’s teachings are described above in claim 1 where Palomba further discloses that the multistage pump is as a single-phase pump configured to convey a single-phase fluid (The pump of Palomba is fully capable of being configured to operate with a single-phase fluid).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 8632320 (Palomba) in view of US 2009/0317248 (Tanaka) as evidenced by US 2015/0260190 (Bergamini) and further in view of US 5846052 (Kameda hereinafter).
Regarding claim 5, Palomba’s teachings are described above in claim 1 but are silent with respect to the plurality of impellers comprises a first set of impellers and a second set of impellers, the first set of impellers and the second set of impellers are arranged in a back-to-back arrangement, so that an axial thrust generated by the first set of impellers is directed opposite to an axial thrust generated by the second set of impellers.
However, Kameda teaches a high pressure multi-stage pump that discloses the use of a back-to-back arrangement (Figure 1 with Column 1 Lines 39-55). The resultant combination would alter the compressor section of Palomba such that the plurality of impellers comprises a first set of impellers and a second set of impellers, the first set of impellers and the second set of impellers are arranged in a back-to-back arrangement, so that an axial thrust generated by the first set of impellers is directed opposite to an axial thrust generated by the second set of impellers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stages of Palomba with the back-to-back orientation of Kameda by simple substitution due to Palomba in Column 9 Lines 22-35 allowing for changes to be made to the compressor to adapt to the desired and predicted requirements of usage.

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the combination of Palomba and Tanaka, and more particularly the teachings of Tanaka have been reviewed but are not found to be persuasive. The current claim 1 now features the language of “the plurality of impellers comprising a first stage impeller and a last stage impeller, and the last stage impeller having a lower specific speed than the first stage impeller” which is taken from the original claim 3. A pump’s specific speed is a dimensionless number following the formula N = (n*(q1/2))/(h3/4) where N is the specific speed, n is the shaft rpm, q is the flow rate, and h is the head rise. Tanaka shows a multi-stage pump on a common shaft therefore the shaft speed is the same. The first impeller of Tanaka will have a larger flow rate and lower head rise compared to the last stage and as such a higher specific speed. In any event, an evidentiary reference (US 2015/0260190 Bergamini) was added to show that within low specific speed pumps (N is less than 200), it is known to have the first stage be a higher specific speed than later stages (Bergamini ¶ 13 and 58). For at least these reasons, applicant’s arguments directed towards the claim amendments to claim 1 are not found to be persuasive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746